United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEFENSE AGENCIES, DEFENSE CONTRACT
MANAGEMENT AGENCY, Fort Riley, KS,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1355
Issued: February 16, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 29, 2020 appellant sought an appeal from a purported April 11, 2020 decision of
the Office of Workers’ Compensation Programs (OWCP), which allegedly denied authorization
of payment for hearing aids.1 The Clerk of the Appellate Boards assigned Docket No. 20-1355.2
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.3
The case record as transmitted to the Board does not contain a final adverse decision of OWCP
1
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.
2
Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). Given
the disposition of the present order dismissing appeal, the Board, in exercising its discretion, denies appellant’s request
for oral argument as moot.
3

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

issued within 180 days from the date of docketing of the current appeal.4 The last decision of
record prior to appellant’s June 29, 2020 appeal was a decision dated March 16, 2020 accepting
his claim for bilateral sensorineural hearing loss, in which OWCP found that appellant would
benefit from hearing aids and provided instructions to appellant for receiving authorization and
payment from OWCP for hearing aids from a medical supply company. As there is no final
adverse decision issued by OWCP over which the Board may properly exercise jurisdiction, the
Board concludes that the appeal docketed as No. 20-1355 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1355 is dismissed.
Issued: February 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4
20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”

2

